PER CURIAM.
Order modified, by providing that examination of the witnesses produced by the plaintiff be continued from day to day until completed, that such examination be concluded on or before July 1, 1905, and that, in case such examination occupies more than five days, the plaintiff be required to pay to defendant’s attorney $10 for each day in excess of five so occupied, in addition to the sum specified in the order appealed from, and, as so *1136modified, affirmed, without cost of this appeal to either party.